PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/316,812
Filing Date: 10 Jan 2019
Appellant(s): Kimberly-Clark Worldwide, Inc.



__________________
Michael J. Sullivan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/17/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues on page 3 of the Brief that the inventive spring has a unique shape that improves its function, and refers to the Specification at pages 6-7, lines 31-15 for support of the improved function.  However, this citation only describes the basic nature of a generic spring, i.e. one which stores potential energy, and transmits that energy when released.  The specification fails to attribute any particular advantage to the claimed spring shape.  As described in the Final rejection, Krauth teaches a significant portion of the claim(s) including a leaf spring which urges a lid open upon activation, while Simos teaches a different shape of a leaf spring, a shape which one of ordinary skill in the art would conceivably understand as optimizing the travel of the spring by including additional spring material in a given length in the form of undulations, or in this case, concave regions in addition to a convex region.  Since Appellant has not attributed any specific benefit or advantage to the shape of the spring, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the spring of Krauth to have been shaped similar to that of Simos for predictable purposes such as controlling how the energy is transmitted from the spring, i.e. for extended travel, etc., and other basic principles of known leaf springs.  
	Appellant argues on page 4 of the arguments that the spring of Simos does not engage the lid.  However, Appellant has misunderstood the rejection as this limitation is not required of Simos since Krauth is used to teach the spring engaging the lid.
	Appellant argues on page 4 of the arguments that the springs of Krauth and Simos are distinctly different and used for different purposes.  However, Examiner asserts that the usage of the springs of Krauth and Simos as both being similar leaf springs which are activated by the opening of a lid of a container to move a portion of that container into a displaying position.
Appellant argues on page 5 of the arguments that the inventive spring has been redesigned to improve its operation and reduce its cost of manufacture.  However, no evidence or support for these assertions has been presented, as Appellants own citation of the original specification (pages 6-7, lines 31-15) fails to attribute any benefit or advantage to the claimed spring shape beyond the basic and known functions of a spring.
Appellant argues on pages 6 and 7 of the arguments that Simos does not teach the spring being integrally formed with any portion of the lid or base.  However Examiner asserts that these limitations are taught by Krauth.  Appellant argues further that the Simos spring is positioned such that it acts upon a shelf rather than the lid.  However, again, Krauth teaches a spring which acts upon the lid, and one of ordinary skill in the art at the time of the invention would not dismiss the teachings of Simos merely because the spring acts upon the shelf, as springs which are released to position elements of the container into a display/access configuration are features which Krauth and Simos have in common.  Appellant further argues that the modification of the spring of Krauth would require significant redesign and would alter the mechanism by which the lid is opened due to repositioning the Spring of Simos, and would require integrating the spring of Simos with the flange.  However, again, Appellant has misunderstood the Examiner’s rejection, since no modification has been proposed to the spring of Simos whatsoever.  Instead, the proposed modification would reshape the already integrated leaf spring which lifts the lid of Krauth to have shape of the leaf spring taught by Simos for the reasons stated in the Final rejection and restated above.  Therefore, arguments to the “reconstruction and redesign” of Simos are irrelevant to the Examiner’s proposed modification.
No further arguments are presented.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733              
                                                                                                                                                                                          Conferees:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733           
                                                                                                                                                                                             /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.